Case 19-11314-JDW       Doc 69   Filed 04/08/20 Entered 04/08/20 13:53:26            Desc Main
                                 Document     Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI
   RE:    JUDY REBECCA CLARK, DEBTOR                          CASE NO. 19-11314-JDW
                                                              CHAPTER 13 BK

                                  MOTION TO BORROW


          COMES NOW, Debtor, Judy Rebecca Clark, by and through her Attorney, James

   W. Amos, and moves the Court to allow her to incur new debt, and would show unto the

   Court as follows:

          1. Debtor’s 2006 BMW 3251 has become inoperable and will be too costly to

   repair. Therefore, Debtor needs reliable transportation and wishes to purchase another

   vehicle. Debtor will surrender the 2006 BMW 3251 to Title Max if the Court will give

   her permission to purchase another vehicle.

          WHEREFORE, Debtor moves the Court to allow her to incur new debt by

   purchasing a vehicle. The limit on the amount that may be borrowed is $15,000.00 and

   the monthly payment amount will be no more than $400.00.

                                                       Respectfully submitted,

                                                       /s/ James W. Amos
                                                       JAMES W. AMOS MSB #1559
                                                       ATTORNEY FOR DEBTOR
                                                       2430 CAFFEY ST.
                                                       HERNANDO, MS 38632
                                                       PHONE: 662-429-7873
Case 19-11314-JDW       Doc 69    Filed 04/08/20 Entered 04/08/20 13:53:26             Desc Main
                                  Document     Page 2 of 2




                               CERTIFICATE OF SERVICE

           I hereby certify that I have this day mailed by U.S. Mail, postage prepaid, and/or
   via ECF a true and correct copy of the above and foregoing MOTION TO BORROW to
   the following:


          1) Locke D. Barkley
             Chapter 13 Trustee
             sbeasley@barkley13.com

          2) Judy Rebecca Clark
             P.O. Box 649
             Hernando, MS 38632

          3) U. S. Trustee
             USTPRegion05.AB.ECF@usdoj.gov


          Dated this the 8th day of April, 2020.


                                                                /s/James W. Amos
                                                                JAMES W. AMOS
